Title: To George Washington from the Massachusetts Legislature, 31 March 1779
From: Massachusetts Legislature
To: Washington, George


Sir,
Council Chamber Boston March 31st 1779.
The Congress having by a Resolve passed the Ninth inst. recommended to the several United States to make up and Compleat their respective Battalions to their full complement by Draft or in any other manner they shall think proper, We therefore request that Your Excellency would issue your orders to the Muster Master General to furnish us, as soon as possible with an authenticated Return of the respective Numbers the fifteen Battalions raised in this State, at present consist of, in order that the General Assembly at their approaching Session may take the Necessary measures to compleat the same, and to have their Quota’s of Deficiences ready to take the Feild as early as possible. In the Name & behalf of the Council, I am with respect, Your most huml. servt
Jere. Powell Presidt